Citation Nr: 0027737	
Decision Date: 10/19/00    Archive Date: 10/26/00

DOCKET NO.  91-54 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for arthritis of the 
cervical spine.  

(The issue of whether a July 1997 Board of Veterans' Appeals 
decision that denied service connection for arthritis of the 
cervical spine should be revised or reversed on the grounds 
of clear and unmistakable error is addressed in a separate 
Board decision under Docket No. 97-32 876A.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his daughter, and Dr. T. S.  


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from January 1942 to 
October 1945.  

This matter arises from rating decisions of the Lincoln, 
Nebraska, Department of Veterans Affairs (VA) Regional Office 
(RO).  

In a rating decision dated in February 1979, the RO denied 
service connection for arthritis of the cervical spine.  That 
decision became final when, after being notified of his 
appellate rights in March 1979, the veteran did not appeal 
the decision within a year from the date of the notice.  

In May 1989, the veteran again applied for disability 
compensation for arthritis of the cervical spine.  In an 
October 1989 confirmed rating decision, the RO denied the 
claim on the basis that new and material evidence to reopen 
the claim had not been submitted.  The veteran filed a notice 
of disagreement in May 1990, and a statement of the case was 
issued in July 1990.  Following the RO's grant of an 
extension of time to file a substantive appeal, a timely 
substantive appeal was received in November 1990.  The Board 
of Veterans' Appeals (Board) remanded the case for further 
development in May 1991 and June 1993.  In October 1995, a 
private physician testified before a hearing officer at the 
RO that the veteran's cervical arthritis was related to 
service.  In its decision dated in July 1997, the Board found 
that the physician's testimony constituted new and material 
evidence to reopen the claim previously and finally denied in 
February 1979, citing Manio v. Derwinski, 1 Vet. App. 140 
(1991); Glynn v. Brown, 6 Vet. App. 523 (1994); and Evans v. 
Brown, 9 Vet. App. 273 (1996).  The Board noted that the 
hearing officer had considered all of the evidence of record 
and had denied the claim on the merits in his decision of 
April 1996.  The Board in July 1997 found the claim for 
service connection for arthritis of the cervical spine well 
grounded and denied the claim on the merits.  (Claims of 
entitlement to increased ratings for traumatic arthritis of 
the sacroiliac area and for a stomach disorder were remanded 
to the RO for further development.)  

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
single-judge Memorandum Decision dated in October 1999, the 
Court vacated the Board's decision and remanded the matter to 
the Board for proceedings consistent with the Court's 
decision.  Copies of the Court's decision and of the briefs 
of the parties have been placed in the claims file.  

In February 2000, the Board wrote to the attorney who 
represented the veteran before the Court and afforded him the 
opportunity to submit additional argument and evidence in 
support of the veteran's appeal.  The attorney did not 
respond.  Accordingly, the Board in June 2000 wrote to the 
veteran and afforded him the opportunity to submit additional 
argument and evidence in support of his appeal.  The Board 
advised the veteran that if he had been previously 
represented by a veterans service organization and had not 
revoked that appointment, his representative before VA would 
be provided with an opportunity to submit additional argument 
and evidence in support of his appeal.  A copy of this letter 
was forwarded to Disabled American Veterans (DAV).  DAV, the 
veteran's representative, submitted a written argument on his 
behalf dated in September 2000, which is included in the 
record.  

The matter is now before the Board for further appellate 
consideration.  


REMAND

In its decision, the Court concurred with the Board's finding 
that the service connection claim was well grounded because 
there was ample evidence of record to support the three 
elements of the test for well groundedness enunciated in 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The Court 
stated that the Board had determined, in essence, that the 
medical opinion of the chief of Rheumatology at the VA 
Medical Center (MC) in St. Louis, Missouri, which was against 
the claim, was "more credible" than two medical opinions in 
support of the claim.  

At his hearing in October 1995, the veteran testified that 
his neck was injured in service when a generator he was 
lifting fell on him and pinned him against a concrete wall.  
Dr. T. S. testified that he had reviewed the veteran's file 
and that the veteran's complaints of neck pain in 1944, 
several months after the trauma, were consistent with the 
onset of cervical spondylosis.  Dr. T. S. noted that X-rays 
conducted in 1944 revealed C2-3 congenital blocked vertebrae 
as well as some evidence of arthritis at the C5-6 area.  The 
physician claimed that although the veteran was seen on 
several occasions in the 1950's for his low back and not for 
his cervical spine, he must have had some neck pain at that 
time, as X-rays of the cervical spine were done.  Dr. T. S. 
maintained that necks are very difficult to examine and that 
if additional X-rays had been done, they possibly could have 
shown the arthritis at the C5-6 level.  The physician 
concluded that the veteran's cervical spine disability was 
the result of trauma in service.  Dr. T. S. stated that it 
was reasonable to expect the veteran to have some aggravation 
of his congenital problem also.  

The Court held that pursuant to the duty to assist a claimant 
with a well-grounded claim under 38 U.S.C.A. § 5107(a) (West 
1991), the VA rheumatologist must address certain evidence.  
Specifically, the Court stated:  

[The VA rheumatologist] concluded in his 
report that 1944 service x-ray reports 
"do not mention typical features of 
degenerative disease."  R. at 925.  But 
the March 10, 1944, report that diagnosed 
"arthritis, chronic, traumatic," stated 
that "[t]here is a small area of 
increased density between the bodies of 
the fifth and sixth vertebrae on the 
anterior surface [illegible] space.  
There is also a line of lessened density 
on posterior surface of the spinous 
process of the fourth vertebra
 . . . ."  R. at 93.  The service x-ray 
of March 8, 1944, which also diagnosed 
arthritis in the lower cervical vertebrae 
indicated "loss of normal curvature in 
the upper cervical vertebrae."  R. at 
96, 120.  [The VA rheumatologist] should 
have addressed whether these findings 
constituted features of degenerative 
disease.  [The VA rheumatologist] also 
stated in his report that "[f]our 
subsequent x-ray reports during 1953-56 
by three different radiologists showed no 
evidence of degenerative arthritis.  It 
is not plausible to state that 
degenerative arthritis was present during 
1944 but no longer present 9-12 years 
later."  R. at 925.  But Dr. 
[T. S.], who indicated at an October 1995 
personal hearing that he had read [the VA 
rheumatologist's report (R. at 1063), 
provided a lengthy explanation as to 
perhaps why the 1953-56 x-ray reports 
referenced by [the VA rheumatologist] did 
not indicate cervical arthritis.  R. at 
1064-65.  Although the Court recognizes 
that Dr. [S.]'s testimony was provided 
subsequent to [the VA rheumatologist's] 
report, the VA should have asked [the VA 
rheumatologist] to address the testimony 
before adjudicating the appellant's 
claim.  

In view of the foregoing, and in accordance with the Court's 
decision in this matter, the case is REMANDED to the RO for 
the following actions:  

1.  The veteran should be afforded the 
opportunity to submit additional evidence 
and argument on the matter remanded 
herein.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  Any such submissions 
should be associated with the claims 
file.  

2.  Thereafter, the claims file should be 
made available to the physician who 
examined the veteran in February 1994 and 
rendered an etiologic opinion in this 
case in March 1995, who was then serving 
as the chief of Rheumatology at the VAMC, 
St. Louis, Missouri.  The rheumatologist 
is requested to review the claims file in 
detail, with special attention to the 
testimony rendered by Dr. T. S. before a 
hearing officer at the RO in October 
1995, and to render an opinion as to 
whether it is at least as likely as not 
(50 percent probability) that the veteran 
has arthritis of the cervical spine that 
is attributable to his World War II 
service or any incident of service 
origin.  A complete rationale should be 
given for any opinions or conclusions 
expressed, especially including any 
points of agreement or disagreement with 
Dr. T. S. and with the findings noted in 
the X-ray reports cited by the Court in 
the indented paragraph quoted above.  

3.  If the aforementioned chief of 
Rheumatology at VAMC, St. Louis, 
Missouri, is unavailable and unable to 
review the record, the claims file should 
be referred to a physician with similar 
expertise for a complete review of the 
record and an etiologic opinion as 
requested in paragraph 2 above.  

4.  A copy of this REMAND should be 
provided to the reviewing physician in 
conjunction with any review of the claims 
file.  

5.  Then, after undertaking any further 
indicated development, the RO should 
readjudicate the veteran's claim of 
entitlement to service connection for 
arthritis of the cervical spine.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for 
further consideration, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
need take no action until otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT E. SULLIVAN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



